Citation Nr: 0402237	
Decision Date: 01/22/04    Archive Date: 02/05/04	

DOCKET NO.  03-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits, including whether the overpayment was 
properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from February 1958 to 
September 1964, and in April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in St. Petersburg, 
Florida, that concluded that recovery of an overpayment in 
the calculated amount of $11,184 could be partially waived, 
with waiver of recovery of $5,592 granted and waiver of 
recovery of $5,592 denied.  


FINDINGS OF FACT

1.  An August 2000 RO decision granted a total disability 
rating based on individual unemployability due to service-
connected disability effective January 14, 1994; the veteran 
was in receipt of benefits based upon a total disability 
evaluation for compensation purposes thereafter.  

2.  By letter dated January 18, 2001, and received by VA on 
January 22, 2001, the veteran notified VA that he was 
eligible for his military pension effective December 30, 
2000.  

3.  In January 2002 the VA retroactively reduced the 
veteran's award of disability compensation for the period 
from January 1, 2001, through January 1, 2002, to the extent 
that he was in receipt of service retired pay at that time, 
creating the current overpayment.  

4.  The erroneous award was paid without an act of co-mission 
or omission by the veteran and without the veteran's 
knowledge.  



CONCLUSION OF LAW

The overpayment of disability compensation based on 
retroactive reduction of the veteran's award due to his 
receipt of service retired pay was improperly created; the 
erroneous award of compensation in the amount of $11,184 was 
due to sole VA error.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 
38 C.F.R. §§ 3.500, 3.501 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000; 38 U.S.C.A. § 5100 et seq. (West 
2002), is not applicable to the issue currently before the 
Board.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

An August 2000 RO decision granted the veteran a total 
disability rating based on individual unemployability due to 
service-connected disability, effective January 14, 1994.  
Thereafter, he was in receipt of VA compensation benefits 
based upon a total disability rating due to individual 
unemployability as a result of service connected 
disabilities.  

By letter, dated January 18, 2001, and received at VA on 
January 22, 2001, the veteran informed VA that as of 
December 30, 2000, his 60th birthday, he became eligible for 
military pension.  

The VA did not act on the veteran's notice until 
January 2002.  At that time the veteran's disability 
compensation award was retroactively reduced, effective 
January 1, 2001, through December 2002.  This retroactive 
reduction resulted in creation of an overpayment in the 
calculated amount of $11,184.  

A March 2002 RO waiver decision concluded that the veteran 
was entitled to waiver of recovery of one-half of the 
overpayment.  This resulted in waiver of $5,592 of the 
overpayment, and left remaining debt of $5,592.  

The primary assertion is that the veteran properly notified 
the VA of his receipt of military retired pay and the VA 
failed to properly consider that award.  

The effective date of reduction or discontinuance of 
compensation by reason of an erroneous award based on an act 
of co-mission or omission by the beneficiary or with the 
beneficiary's knowledge shall be the effective date of the 
award.  38 U.S.C.A. §§ 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  
The effective date of reduction or discontinuance of 
compensation by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of last payment.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2).  

The overpayment occurred when the VA failed to promptly 
process the veteran's notification regarding his beginning 
receipt of military retired pay.  The veteran first began to 
receive military retired pay in January 2001 and he promptly 
reported this receipt.  The veteran did not act or failed to 
act in any way that resulted in the overpayment.  There is 
nothing further that the veteran could have done, beyond the 
notification that he gave the VA, to preclude the creation of 
the overpayment.  Rather, once the veteran provided VA with 
notice regarding his receipt of military pension, VA had an 
obligation to promptly react and process that information so 
that a reduction in his VA compensation could be promptly 
accomplished.  

However, the record reflects that the VA failed to process 
that notification until approximately one year later.  It was 
this failure to promptly process the information that was in 
the veteran's file, regarding the veteran's receipt of 
military retired pay, that resulted in creation of the 
overpayment.  Therefore, the creation of the overpayment was 
due to sole VA error.  Therefore, it follows that the 
overpayment was an erroneous award due to sole VA error and 
the effective date of the reduction should be the date of 
last payment.  Therefore, the overpayment was not properly 
created.  




ORDER

The overpayment of compensation benefits was not properly 
created and the appeal is granted.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



